In a medical malpractice action, the third-party defendant appeals from an order of the Supreme Court, Kings County, dated November 15, 1977, which denied its motion for summary judgment dismissing the complaint of the third-party plaintiff. Order affirmed, with $50 costs and disbursements, upon the opinion of Mr. Justice Monteleone at Special Term. We disapprove of the holding in Pigno v Bunim (NYLJ, Sept. 8, 1977, p 12, col 2) insofar as it is contrary to the reasoning at Special Term herein. Damiani, J. P., Suozzi, Rabin and Hawkins, JJ., concur. [91 Misc 2d 1109.]